          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

CHARLI KNIGHT                                            PLAINTIFF

V.                     No. 4:20-cv-90-DPM

DOLGENCORP, LLC cl/b/a
DOLLAR GENERAL STORE                                    DEFENDANT

                           JUDGMENT
     Knight's complaint is dismissed with prejudice.


                                  k1LU
                                   Marshall ''
                               D.P.              Jr.
                               United States District Judge

                                      7 frt16y   2-i-
